Title: Abigail Smith to John Adams, 30 April 1764
From: Adams, Abigail
To: Adams, John


     
      Dear Lysander
      Weymouth April 30. 1764
     
     Your Friendly Epistle reach’d me a fryday morning, it came like an Infernal Mesenger, thro fire and Brimstone, Yet it brought me tidings of great joy. With gratitude may this month be ever rememberd by Diana. You have been peculiarly favourd, and may be numberd with those who have had the distemper lightest. What would I give that I was as well thro it. I thank you for your offerd Service, but you know that I am not permitted to enjoy the benifit of it.
     Yesterday the Dr. returnd to our no small Satisfaction. I think there is but one person upon Earth, the Sight of whom would have more rejoiced me. But “not Sight alone would please.” It would therefore be adviseable to keep at an unseeable distance till any approach would not endanger.
     I was yesterday at the Meeting of a Gentleman and his Lady. Cloathes all shifted—no danger—and no fear. A how do ye, and a how do ye, was exchanged between them, a Smile, and a good naturd look. Upon my word I believe they were glad to see each other. A tender meeting. I was affected with it. And thought whether Lysander, under like circumstances could thus coldly meet his Diana, and whether Diana could with no more Emotion receive Lysander. What think you. I dare answer for a different meeting on her part were She under no restraint. When may that meeting be? Hear you have sent for your Horse, the Doctor tells me that you rode out a friday, do not venture abroad too soon, very bad winds for invalids tho I hear you stand it like an oak.—O by the way you have not told me that insinuation to my disadvantage which you promised me. Now methinks I see you criticizeing—What upon Earth is the Girl after. Where is the connexion between my standing the distemper like
      an oak, and an insinuation to her disadvantage?—Why I did not expect that a short sighted mortal would comprehend it, it was a Complex Idea if I may so express myself. And in my mind there was a great connexion. I will show you how it came about. “I did expect this purgation of Lysander would have set us on a level and have renderd him a Sociable creature, but Ill Luck, he stands it like an oak, and is as haughty as ever.” Now mentioning one part of this Sentance, brought to mind the accusation of haughtiness, and your faults naturally lead me to think of my own. But here look yee. I have more than insinuations against you. “An intolerable forbiding expecting Silence, which lays such a restraint upon but moderate Modesty that tis imposible for a Stranger to be tranquil in your presence.” What say you to that charge? Deny it not, for by experience I know it to be true. Yes to this day I feel a greater restraint in your Company, than in that of allmost any other
      person on Earth, but thought I had reasons by myself to account for it, and knew not that others were affected in the same manner till a late complaint was enterd against you. Is there any thing austere in your countanance? Indeed I cannot recollect any thing. Yet when I have been most pained I have throughly studied it, but never could discover one trace of the severe. Must it not then be something in Behaviour, (ask Silvia, (not Arpasia for these are not her complaints) what it is) else why should not I feel as great restraint when I write. But to go on, “Why did he read Grandison, the very reverse in practice. Sir Charles call’d forth every one’s excellencies, but never was a thought born in Lysanders presence.” Unsociable Being, is an other charge. Bid a Lady hold her Tongue when she was tenderly inquireing after your wellfare, why that sounds like want of Breeding. It looks not like Lysander for it wears the face of ingratitude.—I expect you
       to clear up these matters, without being in the least saucy.
     As to the charge of Haughtiness I am certain that is a mistake, for if I know any thing of Lysander, he has as little of that in his disposition, as he has of Ill nature. But for Saucyness no Mortal can match him, no not even His
     
      Diana
     
     
      N.B. Remember me to Silvia and Myra.
      Shall I hear from you by Mr. Ayers. If not do not fail writing by the Doctor who will be in Town a thursday. If he brings a letter suppose he will smoke it too, you understand me.
      Yours unfeignedly,
     
     A Smith
    